Citation Nr: 1522546	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  12-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected pilonidal cyst.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected pilonidal cyst.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In its decision, the RO denied the Veteran's request to reopen a previously denied claim for anxiety reaction.  The Veteran appealed this decision and, after a series of appeals to the Board and the United States Court of Appeals for Veterans Claims, the case was returned to the RO for the issuance of a statement of the case.  Having complied with the terms of the Board's most recent January 2012 remand, the RO issued the requested statement of the case and, once again, returned this matter to the Board.

In May 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  Transcripts of that hearing and of an earlier hearing before a Decision Review Officer have been associated with the claims file.  In May 2011, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided over his May 2009 hearing was no longer employed by the Board.  This letter also offered him the opportunity to testify at a second hearing.  The Veteran did not respond to this letter.  Because the Board offered the Veteran the opportunity for a hearing before the person assigned to decide his case, this appeal can proceed.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected pilonidal cyst is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. In September 2003, the AOJ issued a rating decision declining the Veteran's request to reopen a previously denied claim for anxiety reaction.  The Veteran did not appeal that decision.   
 
2. Evidence received since the September 2003 rating decision was unavailable to agency decisionmakers at that time and relates to an unestablished fact necessary to establish the claim.


CONCLUSIONS OF LAW

1. The September 2003 rating decision denying a request to reopen a previously denied claim for anxiety reaction is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2. Evidence received since the September 2003 decision is new and material and the Veteran's previously denied claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening
 
Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is authorized by 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented with respect to a previously denied claim, VA shall reopen the claim and review the former disposition of the claim.  "New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to establish the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).
 
"In determining [whether evidence is new and material], the credibility of the evidence is to be presumed.  This presumption is made only for the purpose of determining whether the case should be reopened.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (emphasis in original).  In deciding whether new and material evidence has been submitted, the Board considers the evidence submitted since the last final denial in light of the previously available evidence.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
Shortly after being discharged from the Army in 1968, the Veteran filed claims with VA, seeking compensation for a pilonidal cyst and anxiety reaction.  VA granted service connection for a pilonidal cyst in March 1970 and, in the same decision, denied the Veteran's initial claim for anxiety reaction.  Since then, VA has received requests from the Veteran, seeking compensation for the same claimed disability.  With the exception of the claim now before the Board, the most recent of these was denied by the AOJ in a September 2003 rating decision.  The AOJ mailed a copy of that decision to the address provided by the Veteran in his most recent prior correspondence to VA.  After he was notified of the decision, the Veteran did not file a notice of disagreement within one year.  Nor did he submit new and material evidence within the appeal period.  Thus, the denial of entitlement to service connection for anxiety reaction became final in September 2004, one year after the date of the mailing of notice of the AOJ's rating decision.  See 38 U.S.C.A. § 7105.  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) overruled, in part, on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Since September 2003, the Board has received records of mental health treatment, written statements and hearing testimony, and the report of a clinical psychologist who examined the Veteran in April 2013.  In September 2003, the AOJ denied the Veteran's request to reopen his claim, not because it doubted the existence of a current disability, but because the evidence submitted in support of the 2003 request to reopen established only the existence of a current disability and did not suggest the existence of a causal relationship between the Veteran's anxiety disorder and military service.
Much of the evidence submitted since September 2003 is cumulative and redundant of evidence which was available to the AOJ at that time.  Most of the recent mental health treatment records, for example, establish the existence of at least three current psychiatric disorders - generalized anxiety disorder, major depressive disorder, and dementia - but say little about the existence of a causal relationship between these disorders and service.  The Veteran, however, has claimed that his anxiety disorder is the secondary result of his service-connected pilonidal cyst.  See 38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 449 (1995) (service connection is available on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected).  

To assist him in developing his claim for secondary service connection, the AOJ arranged for the Veteran to be examined by a clinical psychologist in April 2013.  After reviewing his records and examining the Veteran, the psychologist diagnosed the Veteran with a generalized anxiety disorder.  The examiner concluded that it was less likely than not, i.e., there was less than a 50 percent probability, that the Veteran's anxiety disorder was proximately due to or the result of the Veteran's service-connected pilonidal cyst.  Nevertheless, in the examiner's opinion, "the Veteran's service-connected condition (status post pilonidal cyst) has a role in his anxiety disorder, but this role is contributory rather than causal.  While it is likely that his hospitalization was quite frightening, it clearly does not coincide with the onset of the Veteran's psychological and social difficulties.  Post-militarily, the Veteran's long-standing anxiety (and, probably, episodes of depression as well as relational difficulties) appears to have some connection to the in-service hospitalization and sequaelae for the pilonidal cyst, but numerous other, at least as significant factors are also present . . . ."

According to the examiner, the Veteran's pilonidal cyst did not cause his anxiety disorder.  Yet by suggesting that the pilonidal cyst played a "contributory" role in the development of anxiety disorder, the April 2013 medical opinion tends to establish that the Veteran's has a psychiatric disorder (generalized anxiety disorder) which was aggravated or made worse as a secondary result of a separate service-connected disability (pilonidal cyst).  Before September 2003, the Veteran himself made similar assertions, but the examiner's opinion is not redundant of that previously available evidence because, at the time of the most recent final denial of his claim for an acquired psychiatric disorder, there was no medical evidence of any kind suggesting that that service connection for an acquired psychiatric disorder might be available on a secondary basis.  The April 2013 opinion was unavailable to agency decisionmakers in September 2003 and it relates to a previously unestablished fact (the aggravation of the Veteran's psychiatric disorder as a result of a separate service-connected disability) which is necessary to establish the claim.  See 38 C.F.R. § 3.156(a).  Assuming the credibility of the new evidence for the limited purpose of ruling on the Veteran's request to reopen, see Justus, 3 Vet. App. at 513, the Board finds that the April 2013 VA examination report is new and material evidence.

ORDER

New and material evidence was submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the Veteran's service-connected pilonidal cyst.


REMAND

Although the April 2013 VA examiner's opinion suggests that service connection for an acquired psychiatric disability may be available due to aggravation of the Veteran's anxiety disorder by his service-connected cyst, the examiner did not attempt to determine the baseline or current levels of severity of the Veteran's anxiety disorder.  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  The Board therefore finds that the AOJ should attempt to obtain an addendum opinion on the baseline and current levels of severity of the Veteran's generalized anxiety disorder.

Additionally, on remand, any outstanding treatment records should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After obtaining any identified and outstanding records, refer the claims file to the VA examiner who conducted the April 2013 VA examination for mental disorders (or another examiner if unavailable) for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review. If an examination is necessary, one must be provided.  

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected pilonidal cyst caused a permanent increase in severity of his generalized anxiety disorder.  If so, the examiner report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected pilonidal cyst.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


